                     Case 11-14074-LSS            Doc 330      Filed 07/26/21       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801


In Re:                                                           Chapter: 15
Crystallex International Corporation
8 King Street East
Suite 1201
Toronto, Ontario,
CANADA
 EIN: 98−0152628                                                 Case No.: 11−14074−LSS




                                 NOTICE OF HEARING DURING PANDEMIC

A hearing on Motion for an Order Directing the Appointment of an Examiner and Independent Counsel for the
Shareholders has been scheduled for 8/20/201 at 10:00am in the United States Bankruptcy Court for the District of
Delaware. This hearing will be held virtually. All parties wishing to appear must do so by registering at the
following link:

https://debuscourts.zoomgov.com/meeting/register/vJItdOmprjIqGeOmw_Q7NP0LtqyaLEXPnxA

no later than 12:00 PM, one business day prior to the hearing to sign up. Participants should log into the hearing not
later than 10 minutes prior to the start of the scheduled hearing to ensure a proper connection. The appearance of
pro−se litigants is mandatory and failure to appear may result in an adverse ruling.

If you are unable to appear virtually please contact the Judge's chambers at 302−252−2900 for further instructions.




                                                                                  Una O'Boyle, Clerk of Court


Dated: 7/26/21

(VAN−496a)
